—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 26, 2000 (People v Scott, 273 AD2d 488), affirming a judgment of the Supreme Court, Queens County, rendered February 18, 1999.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, *584463 US 745). Bracken, P. J., S. Miller, Luciano and Smith, JJ., concur.